Order
PER CURIAM:
Joby J. Raines appeals from the judgment of the Circuit Court of Lafayette County, Missouri, upholding the Director of Revenue’s one-year revocation of Raines’s driving privileges for refusal to submit to a chemical test of his breath pursuant to section 577.041. Mr. Raines contends that there was insufficient evidence that the arresting officer had reasonable grounds to believe that Mr. Raines was driving a motor vehicle while in an intoxicated or drugged condition. Finding no error, we affirm the judgment and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).